Exhibit 10.62

 

[Translation]

 

[execution copy]

 

MASTER PURCHASE AGREEMENT

 

Semiconductor Manufacturing Equipment

 

January 5, 2005

 

Spansion Japan Limited

 

SumiCrest Leasing Ltd.



--------------------------------------------------------------------------------

Table of Contents

 

          Page


--------------------------------------------------------------------------------

Article 1    (Definitions)    1 Article 2    (Purchase)    3 Article 3   
(Purchase Price)    3 Article 4    (Delivery)    3 Article 5    (Related
Documents)    4 Article 6    (Delay in Delivery)    5 Article 7    (Warranty
Liability)    5 Article 8    (Insurance)    5 Article 9    (Default)    5
Article 10    (Termination by Non-commencement of the Lease)    5 Article 11   
(Indemnification, Taxes and Other Public Charges, Costs)    6 Article 12   
(Allocation of Risk)    6 Article 13    (Governing Law)    6 Article 14   
(Jurisdiction)    6 Schedule 1    Equipment List      Schedule 2    Term of
Purchase      Schedule 3    Certificate of Conveyance      Schedule 4   
Certificate of Acceptance     



--------------------------------------------------------------------------------

MASTER PURCHASE AGREEMENT

 

This Master Purchase Agreement is made and entered into by and between Spansion
Japan Limited (“Lessee”) and SumiCrest Leasing Ltd. (“Lessor”) on January 5,
2005.

 

WHEREAS:

 

1.    The Lessee and the Lessor have agreed that the Lessor owns, and leases to
the Lessee, the Equipment and the Lessee operates the Equipment. 2.   
Therefore, the Lessee and the Lessor shall hereby enter into this Agreement so
that the Lessee sells the Equipment to the Lessor and the Lessor purchases the
Equipment from the Lessee. Article 1 (Definitions)      In this Agreement,
except where the context (including whereas clauses and schedules) expressly
requires otherwise, the following terms on the left hand side shall have the
following meanings on the corresponding right hand side, and the terms defined
in the Lease Agreement shall have the meaning defined thereunder.

 

Individual Transaction    Each individual transaction made under this Agreement
and each certificate of conveyance. Lease Agreement    Master Lease Agreement of
the Equipment to be entered into by and between the Lessee and the Lessor on the
same date of this Agreement and each individual agreement thereunder. Equipment
   Each and every equipment, including the Components, set forth in Schedule 1.
Components    Instruments and parts consisting of the Units and instruments,
accessories, furnishings and parts (including single and collective comparable
instruments, accessories, furnishings and parts) which are incorporated in or
attached to the Equipment. Units    Each set of the equipment (including the
Components incorporated in or attached to such equipment) individually listed in
the certificate of conveyance of the Equipment by asset serial number.
Manufacturer    Person listed as “Manufacturer” in the certificate of conveyance
and the certificate of acceptance to be delivered on the Delivery Date of each
Individual Transaction.

 

1



--------------------------------------------------------------------------------

Delivery Date    With respect to each Individual Transaction, each day on which
each Unit consisting of the Equipment is delivered under Article 4 hereof.
Expected Delivery Date    With respect to each Individual Transaction, each day
specified as the expected delivery date in Clause 1 of Schedule 2 or the other
Bank Business Day during the Delivery Period as agreed upon between the Lessee
and the Lessor. Delivery Period    Period commencing on the execution date of
this Agreement and ending on the day specified as the final possible delivery
date in Clause 1 of Schedule 2 or the period as agreed upon between the Lessee
and the Lessor through the negotiation under Clause 1 of Article 6 hereof.
Delivery Location    Location in Japan where the Equipment or each Unit is
located on each Expected Delivery Date notified by the Lessee to the Lessor no
later than the Bank Business Day immediately preceding each Expected Delivery
Date. Purchase Price    With respect to each Individual Transaction, the
purchase price set forth in Clause 2 of Schedule 2 concerning each Unit
consisting of the Equipment. Event of Total Loss    In respect of the Equipment,
the Units or the Components consisting thereof, the occurrence of: (a) loss or
disappearance; (b) damage or trouble which the Lessee reasonably determines, and
an appraiser appointed by the Lessor confirms, to be beyond economic repair or
reuse; or (c) the confiscation, condemnation, attachment or theft. Performance,
Etc.    Performance, structure, specification, practical value, exchange value,
durability, operability, suitability for the purposes, legality and any other
performance, function, nature, value and utility of the Equipment. Encumbrances,
Etc.    Ownership, right to possession, rental right, lease, mortgage, pledge,
lien, security assignment, any conditional right or any option in respect of the
foregoing and any other right to use and security interest of any kind, and the
right based on the attachment or provisional attachment. Losses, Etc.    Losses,
damages, costs, fees, charges, liabilities, obligations, responsibilities,
penalties, fines, default interests, claims and actions. Tax and Other Public
Charges    Present and future taxes, assessments, withholdings, fees, charges,
burdens and any other

 

2



--------------------------------------------------------------------------------

     amounts under any entitlement whatsoever, as well as any penalties, fines,
additions, delinquent charge or overdue interest in respect of the foregoing
under any entitlement whatsoever, which may be imposed by any tax or other
governmental authority (whether domestic or foreign). Bank Business Day    Day
on which banks are open for business in Japan.

 

Article 2 (Purchase) 1.    The Lessee shall sell each Unit consisting of the
Equipment on each Expected Delivery Date pursuant to the provisions in this
Agreement and the Lessor shall purchase such Units. 2.    For the purpose of the
sale and purchase under Clause 1 of Article 2 above, the Lessee shall obtain the
complete ownership of each Unit consisting of the Equipment from the
Manufacturer and accept the delivery thereof and satisfy the terms of delivery
as set forth in Clause 5 of Article 4 hereof by the Expected Delivery Date.
Article 3 (Purchase Price) 1.    The purchase price of the Equipment in each
Individual Transaction under this Agreement shall be the amount as set forth in
Clause 2 of Schedule 2. 2.    The Lessor shall, in each Individual Transaction,
pay the Purchase Price in the method set forth in Clause 3 of Schedule 2 in
exchange for the conveyance and the delivery of each Unit consisting of the
Equipment from the Lessee to the Lessor; provided that, in each Individual
Transaction, the Purchase Price shall be paid by deducting the amount equal to
the Lease Rent payable on the first Lease Rent Payment Date pursuant to the
Lease Agreement. 3.    In the event this Agreement is terminated pursuant to
Article 9 or 10, the Lessee shall immediately refund to the Lessor the amount
already paid under this Article 3 with interest at the rate of 14% per annum
(calculated on the basis of a 365-day year) for the period from the date of such
payment up to the date of refund. Article 4 (Delivery) 1    In each Individual
Transaction, the Lessee shall, no later than five (5) Bank Business Days prior
to the Expected Delivery Date (or, in respect of the 1st Individual Transaction,
no later than 10:00 a.m. of two (2) Bank Business Days prior to the Expected
Delivery Date), give a notice of such date to the Lessor in respect of each Unit
consisting of the Equipment by specifying the relevant Units by serial number,
etc. in advance and objectively pursuant to Clause 1 of Schedule 2. 2    In each
Individual Transaction, in exchange for the payment of the Purchase Price to the
Lessee pursuant to Article 3, the Lessee shall deliver to the Lessor the
relevant Units on each Expected Delivery Date at the Delivery Location, and the
Lessor shall accept such delivery from the Lessee.

 

3



--------------------------------------------------------------------------------

3    The delivery of each Unit pursuant to the immediately preceding clause
shall be completed by the preparation and delivery to
the Lessor by the Lessee of the certificate of conveyance in the form of
Schedule 3 in exchange for the payment of the
Purchase Price pursuant to Article 3 and the preparation and the delivery to the
Lessee by the Lessor of the certificate of
acceptance in the form of Schedule 4. 4    The Ownership of the Equipment shall
transfer from the Lessee to the Lessor upon delivery of the certificate of
conveyance
pursuant to Clause 3 of Article 4. 5    In each Individual Transaction, each
Unit shall satisfy the following conditions at the time of the delivery of such
Unit from the
Lessee to the Lessor pursuant to this Article 4; provided, however, in the event
the Lessor waives the satisfaction of all or a part
of these conditions in writing, such conditions shall not be the conditions of
delivery of the Equipment under this Article 4, in
which case, the Lessee shall not be exempted from the obligation to satisfy such
conditions as soon as possible after the
delivery.      (1)       The Lessee has obtained the complete ownership of the
relevant Unit from the Manufacturer.      (2)       Except for those approved by
the Lessor in writing, there are no Encumbrances, Etc. for the third party.     
(3)       All works to ensure the Performance, Etc. required by the Lessee in
respect of the relevant Unit as the subject of the Lease Agreement have been
completed and the Lessee, after the inspection thereof by itself, has confirmed
that the Equipment is appropriate for the Lessee’s use.      (4)       There are
no events that constitute the Event of Total Loss or that the Lessor reasonably
determines the expected occurrence of Event of Total Loss with respect to the
relevant Unit. 6    The Lessee shall, upon the reasonable request from the
Lessor, grant to the Lessor the reasonable opportunity so that the Lessor
or the person appointed by the Lessor may, prior to the delivery of the relevant
Unit and at the Delivery Location, inspect the
relevant Unit to confirm that the relevant Unit satisfy the conditions of Clause
5 of Article 4. 7    The Lessor’s obligation to purchase the Equipment pursuant
to this Agreement shall be subject to the satisfaction of all of the
following conditions as of each Expected Delivery Date, unless the Lessor waives
the satisfaction of these conditions prior to
the completion of the delivery:      (1)       The relevant Unit satisfies the
conditions of Clause 5 of Article 4.      (2)       The Lessor has received the
documents set forth in Article 5.      (3)       The conditions as set forth in
Article 5 of the Lease Agreement (excluding the condition regarding the
completion of the purchase under this Agreement) have been satisfied.
Article 5 (Related Documents)      The Lessee shall submit to the Lessor the
documents reasonably required by the Lessor at the time of each delivery of the
Equipment

 

4



--------------------------------------------------------------------------------

Article 6 (Delay in Delivery) 1   If it is required to change any Expected
Delivery Date, or if it is expected that the delivery of any Units would delay
or be impossible, the Lessee or the Lessor and Lessee shall negotiate with each
other in good faith. 2   The Lessee shall be liable for any and all costs
incurred by reason of the change in the Expected Delivery Date or the delay or
impossibility in the delivery, and for any damages and other obligations against
the third party arising therefrom (including the Break Funding Cost) and hold
the Lessor harmless therefrom. Article 7 (Warranty Liability) 1   The Lessee
shall warrant and ensure to the Lessor that the Equipments satisfy the
conditions of Clause 5 of Article 4 on each Delivery Date and that the Lessor
shall be capable of obtaining the complete ownership of the Equipment without
any Encumbrances, Etc. against the third party pursuant to this Agreement. 2  
The Lessee shall, at its responsibility and cost, be obligated to promptly
respond to the infringement or the claims of Encumbrances, Etc. from any third
party on the Equipment or the ownership or the right to use thereof, and to
prevent or exclude the same without delay. Article 8 (Insurance)     The Lessee
shall, at its responsibility, have the Equipment insured pursuant to Article 19
of the Lease Agreement. Article 9 (Default) 1   In the event the Lessee or the
Lessor fails to perform the obligations under this Agreement and fails to cure
such default within five (5) Bank Business Days from the written request from
the other party, the other party may terminate this Agreement in writing. 2   In
the event this Agreement is terminated pursuant to immediately preceding clause,
the terminating party may claim compensation for damage arising out of the
default against the defaulting party, except in the event that the default of
the Lessor is due to the interruption of the financial market. Article 10
(Termination by Non-commencement of the Lease) 1   With respect to each
Individual Transaction, if the delivery of the Equipment pursuant to Article 4
is incapable or the lease of the Equipment pursuant to the Lease Agreement is
not commenced (except in the case that such non-commencement is due to the event
attributable to the Lessor), such Individual Transaction shall be automatically
terminated for all Units subject to such Individual Transaction regardless of
whether the payment of the Purchase Price pursuant to Article 3 or the delivery
of the Equipment pursuant to Article 4 have been completed. 2   In the event the
termination of each Individual Transaction pursuant to the immediately preceding
clause is due to the default of the Lessee or the

 

5



--------------------------------------------------------------------------------

Lessor, the terminating party may claim compensation for damage arising out of
the default to the defaulting party, except in the event that the default of the
Lessor is due to the interruption of the financial market.

 

Article 11 (Indemnification, Taxes and Other Public Charges, Costs)

 

1 The provisions of Article 22 of the Lease Agreement shall govern with respect
to the incurrence and indemnification of the Taxes and Other Public Charges and
Losses, etc.

 

2 With respect to the expenses for the preparation and execution of this
Agreement, the attorney’s fees shall be borne by each party.

 

Article 12 (Allocation of Risk)

 

With respect to the purchase hereunder, the Lessee shall bear all risks and any
costs incurred in connection with the loss (including the Event of Total Loss)
of, or the damage to, the Equipment, Units or the Components arising up to the
delivery of the Equipment from the Lessee to the Lessor pursuant to Article 4.

 

Article 13 (Governing Law)

 

This Agreement shall be governed by, and construed in accordance with, the laws
of Japan.

 

Article 14 (Jurisdiction)

 

Any and all disputes arising out of, or in connection with this Agreement shall
be subject to the exclusive jurisdiction of the Tokyo District Court.

 

IN WITNESS WHEREOF, the Lessee and the Lessor have executed this Agreement in
duplicate as of the day and year first above written and retain one original
copy each.

 

/s/Shinji Suzuki

--------------------------------------------------------------------------------

Spansion Japan Limited

/s/Tetsuya Nishikawa

--------------------------------------------------------------------------------

SumiCrest Leasing Ltd.

 

6



--------------------------------------------------------------------------------

Schedule 1

 

Equipment List

 

With respect to each Individual Transaction, each Unit, including the
Components, consisting of the Group A Equipment and the Group B Equipment to be
specified pursuant to Clause 1 of Article 4 and Clause 1 of Schedule 2, and to
be confirmed by the certificate of conveyance and the certificate of acceptance
to be delivered on the Delivery Date of such Individual Transaction.

 

7



--------------------------------------------------------------------------------

Schedule 2

 

Terms of Purchase

 

1. The Expected Delivery Date, the Final Possible Delivery Date and the Method
Specifying the Subject Equipment

 

The Expected Delivery Date for each Individual Transaction shall be the final
Bank Business Day of each month within the period from the date of execution of
this Agreement up to the last day of February 2005, notified by the Lessee to
the Lessor as the Expected Delivery Date no later than five (5) Bank Business
Days prior to such date (or, in respect of the 1st Individual Transaction, no
later than 10:00 a.m. of two (2) Bank Business Days prior to the Expected
Delivery Date) and the final Expected Delivery Date during such period shall be
the Final Possible Delivery Date under this Agreement. The Lessee shall specify
the Units subject to the relevant Individual Transaction by disclosing the
serial numbers, specification and composition, etc. thereof and upon agreement
with the Lessor on the classification thereof into either the Group A Equipment
or the Group B Equipment prior to the 10th day (or the following Bank Business
Day if such date is a holiday) of every month in which such Expected Delivery
Date falls on.

 

2. Purchase Price

 

With respect to each Individual Transaction, the purchase price of each Unit
consisting of the Equipment shall be the total of the purchase price of each
Unit subject to such Individual Transaction which is specified in the
certificate of conveyance and the certificate of acceptance delivered in such
Individual Transaction. The aggregate amount of the purchase price (net amount
excluding tax) shall not be more than 8,200,000,000 yen.

 

3. Method of Payment

 

Payment shall be made by remittance to the following account of the Lessee in
cash.

 

(Remittance fee shall be borne by the Lessee)

 

Mizuho Corporate Bank, Ltd.    Uchisaiwaicho Corporate Banking Division
Ordinary Deposit Account Number:    XXXXXXX Account Name:    Spansion Japan
Limited

 

8



--------------------------------------------------------------------------------

Schedule 3

 

Certificate of Conveyance

([    th] Individual Transaction)

 

[date]

 

SumiCrest Leasing Ltd.

 

Spansion Japan Limited

 

We hereby convey the Equipment below pursuant to the Master Purchase Agreement
dated January 5, 2005 between us.

 

Particulars

 

1.    Conveyed Equipment:   as described in the attachment hereto 2.    Date of
Conveyance:   [date] 3.    Location of Conveyance:  

6, Mondencho Kogyo Danchi, Aizuwakamatsu-shi, Fukushima and

1-11, Aza Higashi Takaku, Oaza Takaku,

Kouzashi-machi, Aizuwakamatsu-shi, Fukushima

(as described in the attachment hereto with

respect to the location for each equipment)

 

 

9



--------------------------------------------------------------------------------

Schedule 4

 

Certificate of Acceptance

([    th] Individual Transaction)

 

[date]

 

Spansion Japan Limited

 

SumiCrest Leasing Ltd.

 

We have accepted the delivery of the Equipment below from you pursuant to the
Master Purchase Agreement dated January 5, 2005between us.

 

Particulars

 

1.    Accepted Equipment:   as described in the attachment 2.   
Date of Acceptance:   [date] 3.    Location of Acceptance:   6, Mondencho Kogyo
Danchi,         

Aizuwakamatsu-shi, Fukushima and

1-11, Aza Higashi Takaku, Oaza Takaku,

Kouzashi-machi, Aizuwakamatsu-shi, Fukushima

(as described in the attachment hereto with

respect to the location for each equipment)

 

10